 



Exhibit 10.2
THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     It is hereby agreed as of the 6th day of July, 2006, by and between HALIFAX
CORPORATION, a Virginia corporation (“Halifax”), HALIFAX ENGINEERING, INC., a
Virginia corporation (“Engineering”), MICROSERV LLC, a Delaware limited
liability company (“Microserv”) and HALIFAX ALPHANATIONAL ACQUISITION, INC., a
Delaware corporation (“AlphaNational”; collectively with Halifax, Engineering
and Microserv, “Borrower”), and PROVIDENT BANK, a Maryland banking corporation
(“Bank”), of Baltimore, Maryland, and the successor by merger to Southern
Financial Bank that this Third Amended and Restated Loan and Security Agreement
(the “Agreement”) combines, amends and replaces the Second Amended and Restated
Loan and Security Agreement dated June 29, 2005 executed by Borrower and Bank,
as amended. The terms of the Agreement are as follows:
I. DEFINITIONS

  A.   Specific Definitions. The following terms have the following definitions
(each definition is equally applicable to the singular and plural forms of the
terms used, as the context requires):

  1.   “Account Debtor” means any person or entity who is or who may become
obligated to make payments to Borrower, including, but not limited to, payments
owed to Borrower under, with respect to, or on account of Receivables.     2.  
“Assignment of Claims Act” means, collectively, the Assignment of Claims Act of
1940, as amended, 31 U.S.C. § 3727, 41 U.S.C. § 15, any applicable rules,
regulations and interpretations issued pursuant thereto, and any amendments to
any of the foregoing.     3.   “Auxiliary Borrowing Base” has the meaning
ascribed to such term in the Formula Advance Addendum executed the date hereof
by and between Borrower and Bank.     4.   “Auxiliary Maximum Credit Amount”
means One Million Dollars ($1,000,000).     5.   “Auxiliary Revolver Facility”
means the revolver loan facility extended by Bank to Borrower pursuant to
Paragraph II.A.2 of this Agreement and otherwise in accordance with the terms of
this Agreement.     6.   “Borrowing Base” has the meaning ascribed to such term
in the Formula Advance Addendum executed the date hereof by and between Borrower
and Bank.     7.   “Collateral” means all of the now owned and hereafter
acquired assets, properties and property rights of Borrower with respect to
which Borrower has at any time granted a security interest or lien to Bank or
has at any time otherwise assigned or pledged to Bank as security for any of the
Obligations.     8.   “Equipment” means all of the now owned and hereafter
acquired machinery, equipment, furniture, fixtures (whether or not attached to
real property), vehicles, supplies and other personal property of Borrower other
than inventory, including any leasehold interests therein and all substitutions,
replacement parts and annexations thereto, and including all improvements and
accessions thereto and all spare parts, tools, accessories and attachments now
owned or hereafter acquired in connection therewith, and any maintenance
agreements applicable thereto, and all proceeds and products thereof, including
sales proceeds, and all rights thereto.     9.   “G.A.A.P.” means, with respect
to any date of determination, generally accepted accounting principles as used
by the Financial Accounting Standards Board and/or the American Institute of
Certified Public Accountants consistently applied and maintained throughout the
periods indicated.     10.   “Government” means the United States of America or
any agency or instrumentality thereof.     11.   “Government Contract” means any
contract with the Government under which Borrower is the prime contractor.    
12.   “Inventory” means all of Borrower’s now owned and hereafter acquired
inventory, wherever located, including, but not limited to, goods, wares,
merchandise, materials, raw materials, parts, containers, goods in process,
finished goods, work in progress, bindings or component materials, packaging and
shipping materials and other tangible or intangible personal property held for
sale or lease or furnished or to be furnished under contracts of service or
which contribute to the finished products or the sale, promotion, storage and
shipment thereof, all goods returned for credit, repossessed, reclaimed or
otherwise reacquired by Borrower, whether located at facilities owned or leased
by Borrower, in the course of transport to or from Account Debtors, placed on
consignment, or held at storage locations, and all proceeds and products thereof
and all rights thereto, including, but not limited to all sales proceeds, all
chattel paper related to any of the foregoing and all documents, including, but
not limited to, documents of title, bills of lading and warehouse receipts
related to any of the foregoing.     13.   “Line of Credit” means any line of
credit facility extended by Bank to Borrower pursuant to Paragraph II.A.1 of
this Agreement and otherwise in accordance with the terms of this Agreement.

Page 1 of 13



--------------------------------------------------------------------------------



 



  14.   “Loan” means one or more credit facilities, including any Line of Credit
and the Auxiliary Revolver Facility, provided by Bank to Borrower pursuant to
the terms of this Agreement and all accompanying Loan documents, including, but
not limited to, one or more promissory notes of Borrower payable to the order of
Bank, as the same may be amended, modified, extended, renewed, supplemented,
restated or replaced from time to time.     15.   “Maximum Line of Credit
Amount” means Twelve Million Dollars ($12,000,000) less any amounts outstanding
pursuant to the Auxiliary Revolver Facility.     16.   “Obligations” means
collectively the obligations of Borrower to pay to Bank: (i) any and all sums
due to Bank under or pursuant to the Loan or otherwise under the terms of this
Agreement or any accompanying Loan documents; (ii) any and all sums advanced by
Bank to preserve or protect the Collateral or to preserve, protect, or perfect
Bank’s security interests and liens in the Collateral; (iii) the expenses of
retaking, holding, preparing for sale, selling or otherwise disposing of or
realizing on the Collateral, or of any exercise by Bank of Bank’s rights in the
event of a default by Borrower, together with Bank’s attorneys’ fees, expenses
of collection, and court costs; and (iv) any other indebtedness or liability of
Borrower to Bank, whether direct or indirect (by way of endorsement, guaranty,
pledge or otherwise), liquidated or unliquidated, joint or several, absolute or
contingent, contemplated or uncontemplated, or otherwise arising from any loan,
note, letter of credit, guaranty, overdraft, or any other duty owed by Borrower
to Bank, now existing or hereafter arising.     17.   “Other Obligor” means any
person or entity that is now or hereafter liable, directly, contingently or
otherwise, upon or in connection with any of the Obligations or that has granted
any lien or security interest to or for the benefit of Bank to secure any of the
Obligations, including, but not limited to, any guarantor, surety, endorser, or
co-maker of any of the Obligations.     18.   “Receivables” means all of
Borrower’s now owned and hereafter acquired and/or created Accounts, accounts
receivable, contracts, contract rights, Instruments, Documents, Chattel Paper,
Deposit Accounts, notes, notes receivable, drafts, acceptances, General
Intangibles (including, but not limited to, trademarks, tradenames, licenses,
copyrights and patents), and other choses in action (not including salary or
wages), and all proceeds and products thereof, and all rights thereto,
including, but not limited to, proceeds of Inventory and returned goods and
proceeds arising from the sale or lease of or the providing of Inventory, goods,
or services by Borrower, as well as all other rights of any kind, contingent or
non-contingent, of Borrower to receive payment, benefit, or credit from any
person or entity, including, but not limited to, the right to receive tax
refunds or tax rebates.     19.   “VDOT Contract” means Contract #844 between
Halifax Technology Services Company (predecessor by merger to Halifax) and
Virginia Department of Transportation and Virginia Retirement Systems for
Provision of Services for Information Technology/Enterprise Architecture, dated
November 1, 1998, as amended.     20.   “VDOT Vendor Liens/Assignments” means
liens on or assignments of receivables from the VDOT Contract given to vendors
supplying equipment and software provided by Borrower to the customer pursuant
to the VDOT Contract, but only to the extent they relate to the acquisition of
such equipment and software.

  B.   UCC Definitions. The terms “Accounts,” “As-Extracted Collateral,”
“Chattel Paper,” “Deposit Accounts,” “Documents,” “Electronic Chattel Paper,”
“Fixtures,” “General Intangibles,” “Goods,” “Investment Property,” Instruments,
“ “Letter-of-Credit Rights,” “Payment Intangibles,” “Software” and “Tangible
Chattel Paper” have the respective meanings given to those terms in Maryland
Uniform Commercial Code — Secured Transactions, Title 9, Commercial Law Article,
Annotated Code of Maryland, as amended (“Article 9”).     C.   Accounting Terms.
The accounting terms used in this Agreement have the meanings customarily given
them in accordance with G.A.A.P., unless this Agreement expressly provides a
different meaning.

II. BASIC TERMS OF LOAN

  A.1   Line of Credit. Subject to the continued compliance of Borrower with the
terms of this Agreement and all other accompanying Loan documents and the
continued absence of any default by Borrower or any Other Obligor hereunder and
thereunder, Bank may advance to Borrower, for use by Borrower as hereafter
provided, such sums as Borrower may request, but which shall not exceed in the
aggregate at any one time outstanding the lesser of the Borrowing Base or the
Maximum Line of Credit Amount. Borrower shall not request any advance of
proceeds of the Line of Credit which exceeds the Maximum Line of Credit Amount
or the Borrowing Base or which would cause the aggregate amount of advances made
and outstanding under the Line of Credit to exceed the Maximum Line of Credit
Amount or the Borrowing Base. If the aggregate amount of advances made and
outstanding under the Line of Credit shall at any time and for any reason exceed
the Maximum Line of Credit Amount or the Borrowing Base, Borrower shall
immediately pay Bank the excess. Each advance shall be by automatic credit. Bank
shall make all advances by depositing funds in Borrower’s commercial account
number 20-65310679 or such Bank account as may be agreed upon by Borrower and
Bank. Borrower shall use the proceeds of the Line of Credit for short term
working capital purposes including the financing of Borrower’s contracts and
accounts receivable. Within such limitations and subject to all of the terms and
conditions set forth herein and in the other accompanying Loan documents,
Borrower may borrow, repay, and reborrow funds under the Line of Credit in
accordance with the terms and conditions of this Agreement.     A.2   Auxiliary
Revolver Facility. Subject to the continued compliance of Borrower with the
terms of this Agreement and all other accompanying Loan documents and the
continued absence of any default by Borrower or any Other Obligor hereunder and
thereunder, Bank may advance to Borrower, for use by Borrower as hereafter
provided, such sums as Borrower may request, but which shall not exceed in the
aggregate at any one time outstanding the lesser of the Auxiliary Borrowing Base
or the Auxiliary Maximum Credit Amount. Borrower shall not request any advance
of proceeds of the Auxiliary Revolver Facility which exceeds the Auxiliary
Maximum Credit Amount or the Auxiliary Borrowing Base or which would cause the
aggregate amount of advances made

Page 2 of 13



--------------------------------------------------------------------------------



 



      and outstanding under the Auxiliary Revolver Facility to exceed the
Auxiliary Maximum Credit Amount or the Auxiliary Borrowing Base. If the
aggregate amount of advances made and outstanding under the Auxiliary Revolver
Facility shall at any time and for any reason exceed the Auxiliary Maximum
Credit Amount or the Auxiliary Borrowing Base, Borrower shall immediately pay
Bank the excess. Each advance shall be by automatic credit. Bank shall make all
advances by depositing funds in Borrower’s commercial account number 20-65310679
or such Bank account as may be agreed upon by Borrower and Bank. Borrower shall
use the proceeds of the Auxiliary Revolver Facility for costs related to the
commencement of any new contract (a “Permitted Auxiliary Use”). Within such
limitations and subject to all of the terms and conditions set forth herein and
in the other accompanying Loan documents, Borrower may borrow, repay, and
reborrow funds under the Auxiliary Revolver Facility in accordance with the
terms and conditions of this Agreement. Notwithstanding the foregoing, the
Borrower cannot request any advances under the Auxiliary Revolver Facility after
March 31, 2007, and one-third of the principal amount outstanding on such date
shall be paid on each of May 1, 2007, June 1, 2007 and July 1, 2007.     B.  
Advance Procedure. With respect to each advance and all matters and transactions
in connection therewith, Borrower hereby irrevocably authorizes Bank to accept,
rely upon, act upon and comply with any oral or written instructions, requests,
confirmations and orders of any employee or representative of Borrower who is so
authorized or designated as a signer of Loan documents under the provisions of
Borrower’s most recent Banking and Borrowing Resolutions or similar document on
file with Bank. Borrower acknowledges that the transmission between Borrower and
Bank of any such instructions, requests, confirmations and orders involves the
possibility of errors, omissions, mistakes and discrepancies and agrees to adopt
such internal measures and operational procedures as may be necessary to protect
its interest. By reason thereof, Borrower hereby assumes all risk of loss and
responsibility for, releases and discharges Bank from any and all responsibility
or liability for, and agrees to indemnify, reimburse on demand and hold Bank
harmless from, any and all claims, actions, damages, losses, liability and
expenses by reason of, arising out of, or in any way connected with or related
to: (i) Bank’s accepting, relying and acting upon, complying with or observing
any such instruction, request, confirmation or order; and (ii) any such error,
omission, mistake, or discrepancy, provided such error, omission, mistake or
discrepancy is not the result of negligence on the part of Bank. Borrower may
request an advance under the Auxiliary Revolver Facility only if such request is
accompanied with documents, acceptable to the Bank in its sole discretion,
supporting the request and indicating that the proceeds of such advance will be
used only for a Permitted Auxiliary Use.     C.   Evidence of Loan; Terms of
Repayment. The interest rates on the Loan and the method of calculating interest
upon the Loan, the term of the Loan, the method and times of repayment, and
other conditions pertaining to the repayment of the Loan shall at the option of
Bank be evidenced by Bank’s form of promissory note or as otherwise set forth in
appropriate writings between the parties as determined by Bank. The Loans shall
be subject to annual internal reviews of the Bank concurrent with the delivery
of the Borrowers’ annual modified financial statements. In the absence of a
promissory note or other applicable writing, the Loan shall be deemed to be
otherwise conclusively evidenced by Bank’s record of advances of proceeds of the
Loan and Bank’s record of receipt of repayments and other bookkeeping entries
reflecting the payment of principal and interest, and interest shall be deemed
to accrue at the interest rate reflected on Bank’s records.     D.   Statement
of Account. Bank may at any time or from time to time render a statement or
statements of account to Borrower for the Obligations or any portion thereof.
Each such statement shall be deemed to be correct and conclusively binding on
Borrower unless Borrower notifies Bank to the contrary in writing within thirty
(30) days from the date of any such statement which Borrower deems to be
incorrect.     E.   ARTS Fee. Borrower shall pay Bank a monthly ARTS fee of
$1,000 per month subject to change as announced by the Bank from time to time.
Bank may debit Borrower’s operating account to effectuate such payment, payable
in arrears.     F.   Unused Commitment Fee. Borrower agrees to pay an unused
commitment fee on any difference between the Maximum Line of Credit Amount and
the amount of advances under the Line of Credit, determined by the average of
the daily amount of credit outstanding during the specified period. The fee will
be calculated by multiplying such difference by one-quarter percent (0.25%).
This fee is due on September 30, 2006, and on the last day of each following
quarter until the Line of Credit has been terminated, payable in arrears. Bank
may debit Borrower’s operating account to effectuate such payment.     G.  
Commitment Fee. Prior to the execution of this Agreement, Borrower has paid Bank
a non-refundable commitment fee of Thirty Thousand Dollars ($30,000).

III. GRANT OF SECURITY INTEREST

  A.   Collateral. As collateral security for all Obligations of Borrower to
Bank, and in consideration of advances from Bank to Borrower, Borrower hereby
confirms and restates its prior grant and pledge to Bank of, a continuing
security interest in all of the following property:

  1.   All of Borrower’s Equipment;     2.   All of Borrower’s Receivables;    
3.   All of Borrower’s Inventory;     4.   All of Borrower’s now owned or
hereafter acquired Goods, Chattel Paper (including without limitation all
Electronic Chattel Paper and Tangible Chattel Paper), Instruments, Documents,
Investment Property, General Intangibles (including without limitation all
Payment Intangibles and Software), Deposit Accounts, Letter-of-Credit Rights,
As-Extracted Collateral and Fixtures.

Page 3 of 13



--------------------------------------------------------------------------------



 



  5.   Other: Federal Assignment Claims Act assignment on all U.S. Government
contracts in excess of $100,000.00 and for a term of six (6) months or more.

      Borrower also confirms and restates its prior grant and pledge to Bank of
a continuing security interest in: (i) all proceeds (including insurance
proceeds) and products of the above-described Collateral; (ii) any of Borrower’s
assets in which Bank has been or is hereafter granted a security interest under
any other security agreements, notes or other obligations or liabilities between
Borrower and Bank; (iii) any accounts, property, securities, Investment Property
or monies of Borrower which may at any time be maintained at, assigned to,
delivered to, or come into possession of, Bank, as well as all proceeds and
products thereof; and (iv) all of the books and records pertaining to any of the
above-described items of Collateral.     B.   Borrower’s Obligations. Borrower’s
Obligations under this Agreement are irrevocable, absolute and unconditional,
and direct, immediate and primary.

IV. REPRESENTATIONS AND WARRANTIES

      Borrower represents and warrants that:     A.   Accuracy. All information,
financial statements and data submitted to Bank by Borrower or any Other Obligor
are true, accurate and complete in all material respects.     B.   Authority.
Halifax is duly organized and existing in good standing under the laws of the
Commonwealth of Virginia. Engineering, Microserv and AlphaNational are each duly
organized and existing in good standing under the laws of the State of Delaware.
Borrower is qualified to do business and in good standing in all jurisdictions
where it conducts its business or its Receivables are located, and has all
requisite power, authority, licenses and permits to own its property and carry
on its business, and Borrower shall deliver to Bank a written opinion of counsel
to such effect if requested by Bank. None of the terms and conditions herein, or
of any other agreement executed by Borrower, are in violation of the charter or
by-laws, or other organizational documents of Borrower, any contractual
obligation Borrower may have with any third party, or any order or decree by
which Borrower is bound, and the execution and delivery of this Agreement have
been duly authorized by appropriate corporate, limited liability company or
partnership action, and Borrower shall deliver to Bank a written opinion of
counsel to such effect if requested by Bank.     C.   Litigation. No litigation
or other proceeding before any court or administrative agency is pending, or to
the knowledge of Borrower, is threatened against Borrower, the outcome of which
could materially impair Borrower’s financial condition or its ability to carry
on its business. Borrower is not the subject of any pending bankruptcy
proceeding nor subject to the continuing jurisdiction of a bankruptcy court as
the result of an approved plan of reorganization.     D.   Financing Statements.
No financing statement relating to any of the Collateral is on file in any
place, except for any financing statement, (i) naming Bank as secured party or
(ii) which solely identifies VDOT Vendor Liens/Assignments.     E.   Assurance
of Title. Borrower is the owner of all of the Collateral, or, if proceeds of any
note or notes secured hereby are being used to purchase the Collateral, Borrower
shall be the owner thereof, free and clear of all claims, encumbrances, charges
and liens, except for VDOT Vendor Liens/Assignments, purchase money security
interests or as herein provided.     F.   Addresses. The principal place of
business of Borrower, the books and records relating to Borrower’s business and
the Collateral, and the Collateral (other than trunk stock) are located at the
address(es) set forth on Exhibit A to this Agreement.     G.   Hazardous
Substances. Borrower has never received any notification, citation, complaint or
notice of investigation relating to the making, storing, handling, generating or
transporting of any materials or substances which under applicable laws require
special handling in collection, storage, treatment or disposal (“Hazardous
Substances”), and Borrower does not own, make, store, handle, dispose of or
transport any Hazardous Substances in violation of any applicable laws.     H.  
ERISA. Borrower and each of its affiliates and subsidiaries (“ERISA Affiliates”)
which are under common control, or are part of a controlled group, within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), are in compliance with all applicable provisions of ERISA with regard
to each of its employee benefit plans (as defined in ERISA) (“Employee Benefit
Plans”). Neither a reportable event (as defined in ERISA) nor a prohibited
transaction (as defined in ERISA) has occurred with respect to any Employee
Benefit Plan of Borrower or any ERISA Affiliate. Immediately upon the occurrence
of any such reportable event, Borrower shall promptly furnish to Bank notice
thereof, as filed with Pension Benefit Guaranty Corporation (“PBGC”). Neither
Borrower nor any ERISA Affiliate has completely or partially withdrawn from any
multiemployer plan and no such multiemployer plan is in reorganization, all as
provided by ERISA. Borrower and each ERISA Affiliate has met its minimum funding
requirements and has no unfulfilled obligations under ERISA to contribute to any
Employee Benefit Plan. Borrower shall promptly notify Bank of any assertion by
PBGC of liability of Borrower or any ERISA Affiliate under Title IV of ERISA.
The failure of Borrower to pay within 30 days the amount of any liability under
Title IV of ERISA demanded by PBGC shall constitute a default hereunder.     I.
  Taxes. There are no unpaid Federal, State, city, county, or other taxes owed
by Borrower, there are no Federal, State, city, county or other tax liens
presently filed against Borrower, and there are no outstanding personal property
taxes of any kind.     J.   Debarment and Suspension. No event has occurred and,
to the knowledge of Borrower, no condition exists that may result in the
debarment or suspension of Borrower from any contracting with the Government,
and neither Borrower nor any affiliate of Borrower has been subject to any such
debarment or suspension prior to the date of this Agreement.

Page 4 of 13



--------------------------------------------------------------------------------



 



  K.   Subsidiaries. Except for Engineering, AlphaNational and Microserv,
Halifax does not have any subsidiaries with assets having a value in excess of
$100. None of Engineering, AlphaNational and Microserv has any subsidiaries with
assets having a value in excess of $100. Halifax Realty Inc. (“Realty”) is a
wholly-owned subsidiary of Halifax that has assets worth less than $100.     L.
  VDOT Contract. Borrower has provided Bank a true and complete copy of the VDOT
Contract (including any amendments to the original contract).

V. COVENANTS

      Borrower covenants that:     A.   Costs. Borrower shall pay all costs and
expenses incident to the making of the Loan and perfection of Bank’s security
interests hereunder, including, but not limited to, all attorneys’ fees (to the
extent not prohibited by law) and all recordation costs and taxes incident to
filing of financing statements and continuation statements in respect thereof.  
  B.   Further Documents. Borrower shall execute and deliver to Bank from time
to time any instruments or documents, including, but not limited to, financing
statements, amendments, continuation statements, mortgages, loss payable
endorsements for insurance policies, and assignments of insurance policies and
proceeds, and shall do all things necessary or convenient to carry into effect
the provisions of this Agreement. Borrower designates Bank or any of its
officers as attorney-in-fact to sign Borrower’s name on any such instruments or
documents, to file the same as may be appropriate, and to request and endorse
Borrower’s name to any and all requests described in Section 9-210 of Article 9.
Borrower agrees that filed photocopies of financing statements and continuation
statements shall be sufficient to perfect Bank’s security interest hereunder.  
  C.   Taxes. Borrower shall pay and discharge, when due, all taxes, levies,
liens, and other charges on any of its assets and shall pay promptly, when due,
all other taxes, including withholding taxes.     D.   Laws. Borrower shall
comply at all times with all laws, ordinances, rules and regulations of any
Federal, State, municipal or other public authorities having jurisdiction over
Borrower, the Collateral or any of Borrower’s other assets, including, but not
limited to, ERISA and all laws relating to Hazardous Substances.     E.   Name
and Location. Borrower shall immediately advise Bank in writing of the opening
of any new place of business or the closing of any of its existing places of
business, and of any change in Borrower’s name or the location of the places
where the Collateral, or books and records pertaining to the Collateral, are
kept.     F.   Books and Records. Borrower shall maintain such records with
respect to the Collateral and the condition (financial and otherwise) and
operation of Borrower’s business as Bank may request from time to time, and
shall furnish Bank such information with respect to the Collateral, Account
Debtors, and the condition (financial and otherwise) and operation of Borrower’s
business, including, but not limited to, balance sheets, operating statements,
and other financial information, as Bank may request from time to time. Bank may
at any time and without prior notice to Borrower and without the consent of
Borrower directly contact Account Debtors and verify or confirm the status of
the Receivables. Borrower shall furnish Bank or cause to be furnished to Bank
such financial information with respect to any Other Obligor, including, but not
limited to, balance sheets, operating statements, personal financial statements
and other financial information, as Bank may request from time to time. Bank may
discuss the affairs, finances and accounts of Borrower with any of Borrower’s
officers and directors and its independent accountants.     G.   Field
Examination. Bank or any of its agents or representatives may from time to time,
during normal business hours, inspect, check, make copies of or extracts from
the books, records and files of Borrower, and visit and inspect Borrower’s
offices and any of the Collateral wherever located. Borrower shall make same
available at any time for such purposes, and shall pay all expenses related to
such inspections. Unless an Event of Default has occurred and is continuing,
such examinations will not be conducted more frequently than semi-annually.    
H.   Reporting Requirements. In addition to such other information (financial
and otherwise) as Bank may require from time to time, Borrower shall submit to
Bank all information to be submitted pursuant to the Reporting Requirements
Addendum attached hereto, as amended from time to time.     I.  
Misrepresentation. Borrower shall not make or furnish Bank any representation,
warranty, or certificate in connection with or pursuant to this Agreement which
is materially false.     J.   Insurance. Borrower has and shall maintain
insurance on all of its assets and properties, including, but not limited to,
the Collateral, at all times and against hazards, with companies, in amounts and
in form acceptable to Bank. Borrower shall annually submit to Bank original
insurance certificates providing that such insurance policies have a Lenders
Loss Payable Clause and Additional Insured, and shall be noncancellable unless
thirty (30) days prior notice of cancellation is provided to Bank. In event of
any loss thereunder, the carriers named therein are hereby directed to make such
payment for loss solely to Bank, and not to Borrower and Bank jointly or to any
other person. If any insurance losses are paid by check, draft or other
instruments payable to Borrower or to Borrower and Bank jointly, Bank may
endorse the name of Borrower thereon and do such other things as Bank may deem
advisable in order to reduce the same to cash. In addition, Borrower shall
maintain at all times, public liability insurance and all other coverages
required by Bank, naming Bank as additional insured, with companies, in amounts
and in form acceptable to Bank. All loss recoveries received by Bank upon any
insurance may be applied and credited by Bank at its discretion to the
Obligations.     K.   Bank’s Duty of Care. Except as provided in this
Paragraph V.K., Bank’s sole duty with respect to the Collateral shall be to use
reasonable care in the custody, use, operation and preservation of the
Collateral in its possession, and Borrower shall reimburse Bank

Page 5 of 13



--------------------------------------------------------------------------------



 



      for all costs and expenses, including insurance costs, taxes and other
charges, incurred in connection with the custody, use, operation, care or
preservation of the Collateral, such reimbursement to be secured as provided
above in Paragraph III. In the event that Bank takes possession of the
Collateral by foreclosure as provided in Paragraph VII.C. herein or otherwise,
Bank may, but shall be under no obligation to, take such actions as it may deem
appropriate to protect the Collateral by insurance or otherwise, and any expense
so incurred shall likewise be reimbursed and secured as provided above in
Paragraph III. Bank shall incur no liability to Borrower for any failure to
provide adequate protection or insurance for the Collateral acquired by Bank.
Bank shall not be obligated to take any steps necessary to preserve any rights
in any of the Collateral against prior parties, and Borrower hereby agrees to
take such steps. Borrower hereby waives the defense of unjustifiable impairment
of collateral with respect to the Collateral and any other collateral for any of
the Obligations.     L.   Equipment. If the Collateral includes Equipment, then
the covenants in this Paragraph V.L. apply:

  1.   Repair. Borrower shall keep and maintain the Equipment in good order and
repair and in working condition.     2.   Personalty. The Equipment shall be and
shall remain personal property and nothing shall affect the character of the
same or cause the same to become realty without the written consent of Bank, or
prevent Bank in its option from removing same from premises on which they may
become attached, in event of default hereunder.     3.   No Sale of Equipment.
Without the prior written consent of Bank, Borrower shall not sell or otherwise
dispose of any of the Equipment, except that items of Equipment may be sold or
exchanged if such Equipment either (a) is replaced in the ordinary course of
Borrower’s business to the satisfaction of Bank by Equipment of a similar value
and which is subject to a security interest of Bank that is prior to all liens
other than purchase money security interests or (b) has a fair market value (in
the aggregate) of less than Ten Thousand Dollars ($10,000).     4.   Vehicles.
If the Collateral includes a motor vehicle for which a certificate of title is
issuable, Borrower shall deliver to Bank the certificate of title issued with
respect to such vehicle and shall cause a statement of Bank’s security interest
to be noted as a lien on such certificate of title.

  M.   Receivables. If the Collateral includes Receivables, then the covenants
in this Paragraph V.M. apply:

  1.   Bona Fide. Each and every Receivable shall (i) be bona fide, be for a
certain undisputed claim or demand for the amount Borrower represented to be
owing thereon, (ii) represent a sale and delivery of personal property sold or
work and labor done, (iii) not be subject to any set-off, counterclaim, or
contingent liability upon the fulfillment of any contract or condition
whatsoever, and (iv) shall not be subject to any prohibition or limitation upon
assignment except as required by the Assignment of Claims Act.     2.   Books.
If requested by Bank, Borrower shall make all necessary entries in its books to
disclose the grant of a security interest in Receivables to Bank, and permit
Bank to verify Receivables.     3.   Mail. Upon demand, Borrower shall open all
mail only in the presence of a representative of Bank, who may take therefrom
any remittance on Receivables securing the Obligations. Bank is also granted the
power of attorney to have mail delivered to Bank, and not to Borrower, and to
open all mail and take therefrom any remittance on any Receivables.     4.  
Signatures. Bank or its representative may endorse or sign the name of Borrower
on remittances in respect of Receivables, invoices, assignments, financing
statements, notices to Account Debtors, bills of lading, storage receipts, or
other instruments or documents in respect of Receivables or the property covered
thereby.     5.   Collections. Borrower shall notify all Account Debtors to make
payment of their Receivables to Bank for the deposit to the Cash Collateral
Account as herein provided. Each Account Debtor shall be instructed to pay its
Receivables (i) if by paper check, by mailing such check to the following
address: Halifax Corporation, P.O. Box 9002, Warrenton, VA 20188, and (ii) if by
electronic funds transfer, by wiring funds to Halifax Corporation, a/c #
76-65310763, Provident Bank ABA # 2520 7301 8. If Borrower receives any payment
of a Receivable, it shall receive such payments on accounts as agent of and for
Bank and shall transmit to Bank, on the day thereof, or at other mutually agreed
upon intervals, all original checks, drafts, acceptances, notes and other
evidences of payment received in payment of or on account of Receivables,
including all cash monies similarly received by Borrower. For such purpose,
Borrower does hereby grant to Bank access to any post office boxes in which mail
is received. Until delivery of all such remittances to Bank, Borrower shall keep
the same separate and apart from Borrower’s own funds, capable of identification
as the property of Bank, and shall hold the same in trust for Bank. Further,
Borrower agrees that Bank may pay, for the account of Borrower, any taxes,
levies, or other charges affecting Borrower’s assets, including, but not limited
to, Inventory or Equipment which Borrower fails to pay, including all other
taxes and levies, and any such payment shall constitute a liability of Borrower.
Bank shall have the right to receive, indorse, assign and deliver in Bank’s name
or Borrower’s name any and all checks, drafts and other instruments for the
payment of money relating to the Receivables, and Borrower hereby waives notice
of presentment, protest and non-payment of any instrument so endorsed. Borrower
constitutes Bank or Bank’s designee as Borrower’s attorney-in-fact with power
with respect to the Receivables: (i) to endorse Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment of
Collateral that may come into Bank’s possession; (ii) to sign Borrower’s name on
any invoices relating to any of the Receivables, drafts against Account Debtors,
assignments and verifications of Receivables and notices to Account Debtors;
(iii) to notify the post office authorities to change the address for delivery
of mail addressed to Borrower to such address as Bank may designate; (iv) to
receive, open, and dispose of mail addressed to Borrower; (v) to do all other
acts and things necessary, proper, or convenient to carry out the terms and
conditions and purposes and intent of this Agreement. The power of attorney
hereby granted, being coupled with an interest, is irrevocable while any of the
Obligations remain unpaid or unperformed. Bank may, without notice to or consent
from Borrower and without affecting

Page 6 of 13



--------------------------------------------------------------------------------



 



      Borrower’s obligations hereunder, sue upon or otherwise collect, extend
the time of payment of or compromise or settle for cash, credit or otherwise
upon any terms, any of the Receivables or any securities, guaranties,
instruments or insurances applicable thereto or release the obligor thereon.
Bank is authorized and empowered to accept the return of any Collateral
represented by any of the Receivables without notice to or consent by Borrower,
all without discharging or in any way affecting Borrower’s liability to Bank.
Bank does not, by anything herein or in any assignment or otherwise, assume any
of Borrower’s obligations under any contract or agreement assigned to Bank, and
Bank shall not be responsible in any way for the performance by Borrower of any
of the terms and conditions thereof.     6.   Cash Collateral Account. All
remittances in payment of the Receivables securing the Obligations shall be
deposited with Bank (or any other bank designated by Bank) in an account
designated as “Provident Bank (name of Borrower), Cash Collateral Account”, if
the Bank should desire. Such deliveries and deposits shall be made daily and
each deposit shall be accompanied by a report in such form as Bank shall
require. All funds held in the Cash Collateral Account may be applied against
the Obligations at the discretion of Borrower. In the event any checks or drafts
deposited in the Cash Collateral Account are dishonored, Bank is hereby
irrevocably authorized to debit any other account of Borrower at Bank in an
amount equal to the amount of the checks or drafts dishonored and deposit such
sums in the Cash Collateral Account. If thereafter the dishonored check or draft
is honored and Bank receives immediately available funds therefore, Bank shall
deposit such funds into the account of Borrower which was previously debited. If
any checks or drafts deposited in the Cash Collateral Account are drawn on a
financial institution located outside of the United States of America, Bank is
hereby irrevocably authorized to debit any other account of Borrower at Bank in
an amount equal to the United States dollar equivalent of the amount of such
checks or drafts and deposit such sums in the Cash Collateral Account. Upon
receipt of immediately available funds for any such checks or drafts Bank shall
deposit the collected funds into Borrower’s account at Bank which was previously
debited. All of the Borrower’s primary operating accounts shall be maintained
with the Bank as long as this Agreement is in effect.     7.   Cancellation of
Contracts. Borrower shall notify Bank in writing of any cancellation of a
contract having annual revenues in excess of $250,000.     8.   Government
Contracts. In the event any Receivables arise out of contracts with the
Government, Borrower shall assign to Bank all Government Contracts with amounts
payable of $100,000 or greater and in duration of six (6) months or longer, and
execute all other agreements, instruments and documents and shall perform all
further acts that Bank may require to ensure compliance with the Assignment of
Claims Act with respect to such Government Contracts.     9.   VDOT Contract
Amendments. Borrower shall promptly provide Bank with copies of all amendments
to the VDOT Contract.     10.   VDOT Vendor Liens/Assignments. Upon request,
Borrower shall promptly provide Bank with copies of all documents effectuating
or related to any VDOT Vendor Liens/Assignments.

  N.   Inventory. If the Collateral includes Inventory, then the covenants in
this Paragraph V.N. apply:

  1.   Signatures. Bank or its representative may endorse or sign the name of
Borrower on remittances in respect to Inventory, assignments, invoices,
financing statements, notices to debtors, bills of lading, notices to suppliers,
storage or other instruments or documents in respect to Inventory or the
property covered thereby.     2.   Audit. Bank or its representative may from
time to time verify Inventory, through actual count or otherwise, and Borrower
shall make same available at any time for such purpose.     3.   Sales. So long
as neither Borrower nor any Other Obligor is in default of any of the
Obligations, Inventory subject to Bank’s continuing security interests may be
sold by Borrower in the ordinary course of business, but shall not otherwise be
taken or removed from Borrower’s premises.

  O.   Investment Property. If the Collateral includes stocks, bonds or other
Investment Property of Borrower, then the covenants in this Paragraph V.O.
apply:

  1.   Transfers. All certificates or instruments representing or evidencing
such investment property shall be in suitable form for transfer by delivery,
shall be in form and substance satisfactory to Bank and shall be delivered to
and held by or on behalf of Bank; Bank is hereby authorized, at its option and
without any obligation to do so, to transfer to or to register in the name of
its nominee(s) all of any part of such Investment Property, and to do so before
or after default or the maturity of the Obligations secured hereby, with or
without notice to Borrower; Bank shall have the right at any time to exchange
certificates or instruments representing or evidencing such Investment Property
for certificates or instruments of smaller or larger denominations; Bank shall
have control over any securities accounts or security entitlements which
constitute Collateral, pursuant to terms acceptable to Bank.     2.   Dividends.
In the event that a stock dividend is declared, or any stock split-up made, with
respect to any security pledged hereunder, or cash or other property is
distributed in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in surplus,
or property other than cash is distributed as a dividend, all the certificates
for the shares representing such stock dividend or stock split-up, and all of
such cash and other property, shall be delivered, duly endorsed, to Bank as
additional security hereunder.     3.   Attorney-in-Fact. Borrower hereby
appoints Bank Borrower’s attorney-in-fact with full authority in the place and
stead of Borrower and in the name of Borrower or otherwise, from time to time in
Bank’s discretion to take any action and to execute any instrument which Bank
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, but

Page 7 of 13



--------------------------------------------------------------------------------



 



      not limited to, receiving, endorsing and collecting all checks and other
Instruments made payable to Borrower representing any dividend, interest
payment, or other distribution in respect of the pledged Investment Property or
any part thereof and giving full discharge for the same.

  P.   Government Contract Audits. Promptly after Borrower’s receipt thereof,
Borrower shall furnish Bank with notice of any final decision of a contracting
officer disallowing costs aggregating more than $100,000 which disallowed costs
arise out of any audit of Government Contracts of Borrower.     Q.  
Subsidiaries. If any Borrower creates or acquires a subsidiary containing assets
having a value in excess of $100, Borrower shall cause such subsidiary to become
a Borrower or Other Obligor hereunder (in a form acceptable to Bank). Borrower
will not transfer or permit the transfer of any assets to Realty, and will cause
Realty to be liquidated as soon as practicable.     R.   Change in Control or
Sale. Without the prior written consent of Bank, Borrower shall not permit a
change in ownership of more than 25% of the stock or other equity interests of
Halifax, Engineering, AlphaNational, Microserv or any other entity constituting
a Borrower, or permit any such entity to enter into any merger or consolidation,
or sell or lease substantially all of its assets.     S.   Sale or Assignment of
Contract or Subsidiary. Without the prior written consent of Bank, Borrower
shall not sell or assign any or all interest in any (i) contract or (ii) any
subsidiary of Halifax, Engineering, AlphaNational, Microserv or any other entity
constituting a Borrower.     T.   Dividends. Without the prior written consent
of Bank, Borrower shall not make any distributions on behalf of equity or pay
any dividends.     U.   Payments of Debt. Without the prior written consent of
Bank, Borrower shall not make any payments of debt to any person or entity, or
make any distributions (including loans or withdrawals) of any kind to any
officers, employees or members, other than (i) purchase money financings
permitted hereunder, (ii) payments to employees (including loans and travel
advances) made in the ordinary course of business, and (iii) payments to the
Bank.     V.   Further Covenants. Without the prior written consent of Bank,
Borrower shall not: (i) other than purchase money security interests or VDOT
Vendor Liens/Assignments, pledge or grant any security interest in any
Collateral to anyone except Bank, nor permit any financing statement (except
Bank’s financing statement) to be on file in any public office with respect
thereto; (ii) other than purchase money security interests or VDOT Vendor
Liens/Assignments, permit or suffer any lien, levy or other encumbrance to
attach to any of the Collateral or to any other assets of Borrower, except for
liens and encumbrances in favor of Bank; (iii) permit a material change in any
Receivable, or a material change in the terms of any contract giving rise to a
Receivable; (iv) make any agreement, compromise, settlement, bulk sale, lease or
transfer of assets other than in the normal course of business; (v) create,
incur or assume any liability for borrowed money, except borrowings from Bank,
trade debt, and purchase money financings not to exceed $250,000 in any one
year; (vi) assume, guarantee, endorse or otherwise become liable in connection
with the obligations of any person, firm or corporation, except by endorsement
of instruments for deposit or collection or similar transactions in the ordinary
course of business; or (vii) purchase or acquire substantially all of the assets
or the obligations or stock of any person, firm or corporation or other
enterprises whatsoever, other than the direct obligations of the United States
or Bank.

  VI.   EVENTS OF DEFAULT. The following shall constitute a default hereunder if
existing ten (10) days after written notice thereof has been given to the
Borrower; provided, however, that the occurrence of an event under Paragraphs
VI.C, VI.D, VI.F, VI.H, VI.I or VI.J or a failure by Borrower to comply with
Paragraph V.M.6 or make any payment hereunder when due shall automatically be a
default hereunder:

  A.   Nonperformance. Default by Borrower under, or breach of any provision,
covenant or warranty of, this Agreement, any other instrument, agreement or
document in connection with any of the Obligations, or any other instrument,
agreement or document of Borrower with Bank, whether such instrument, agreement
or document presently exists or is hereafter executed; or default by any Other
Obligor under, or breach of any provision or warranty of, this Agreement, any
other instrument, agreement or document in connection with any of the
Obligations, or any other instrument, agreement or document of any Other Obligor
with Bank, whether such instrument, agreement or document presently exists or is
hereafter executed;     B.   Representations and Warranties. Any warranty,
representation, or statement made to Bank by or on behalf of Borrower or any
Other Obligor proving to have been incorrect in any material respect when made
or furnished;     C.   Financial Condition. A determination by Bank in good
faith, but in its sole discretion, that the financial condition of Borrower or
any Other Obligor is unsatisfactory; insolvency of Borrower or any Other
Obligor; suspension of business, or commission of an act amounting to business
failure by Borrower or any Other Obligor;     D.   Assignments. Any assignment
made by Borrower or any Other Obligor for the benefit of creditors;     E.  
Judgments. The entry of any final judgment against Borrower or any Other Obligor
for the payment of money in excess of $100,000.00;     F.   Bankruptcy.
Institution of bankruptcy, insolvency, reorganization or receivership
proceedings by or against Borrower or any Other Obligor in any State or Federal
court or the appointment of a receiver, assignee, custodian, trustee or similar
official under any Federal or State insolvency or creditors’ rights law for any
property of Borrower or any Other Obligor; provided that Borrower shall have
sixty (60) days to dismiss any involuntary bankruptcy proceeding to which it
does not consent;     G.   Extraordinary Acts. A dissolution, liquidation or
reorganization of Borrower or any Other Obligor which is a corporation,
partnership, limited liability company or other legal entity;

Page 8 of 13



--------------------------------------------------------------------------------



 



  H.   Attachments. The levy upon or attachment of any property of Borrower or
any Other Obligor, or the recordation of any Federal, State or local tax lien
against Borrower or any Other Obligor that has not been removed or satisfied
within thirty (30) days;     I.   Change in Ownership. A change in more than 25%
of the ownership of Halifax without the prior written consent of Bank;     J.  
Cross-Default. The occurrence of any event which is, or would be with the
passage of time or the giving of notice or both, a default under any
indebtedness in excess of $100,000 of Borrower or any Other Obligor to Bank or
to any person other than Bank;     K.   Loss or Damage; Transfer or Encumbrance.
Any material loss, theft or substantial damage not fully insured for the benefit
of Bank to any of the assets of Borrower or any Other Obligor or the transfer or
encumbrance of any material part of the assets of Borrower or any Other Obligor
other than in the ordinary course of business of Borrower or such Other Obligor;
    L.   Debarment or Suspension. The debarment or suspension of Borrower or any
Other Obligor from any contracting with the Government; or     M.   Financial
Information. The failure of Borrower or any Other Obligor to furnish Bank such
financial information as Bank may require from time to time.

VII. REMEDIES

  A.   Specific Rights and Remedies. In addition to all other rights and
remedies provided by law and the Loan documents, Bank, on the occurrence of any
default, may: (i) accelerate and call due and payable any and all of the
Obligations, including all principal, accrued interest and other sums due as of
the date of default; (ii) impose the default rate of interest provided in any
promissory note evidencing the Loan, with or without acceleration; (iii) file
suit against Borrower or against any Other Obligor; (iv) seek specific
performance or injunctive relief to enforce performance of the Obligations,
whether or not a remedy at law exists or is adequate; (v) exercise any rights of
a secured creditor under the Uniform Commercial Code, including the right to
take possession of the Collateral without the use of judicial process or hearing
of any kind and the right to require Borrower to assemble the Collateral at such
place as Bank may specify; (vi) cease making advances or extending credit to
Borrower and stop and retract the making of any advance which may have been
requested by Borrower; and (vii) reduce the Maximum Line of Credit Amount.
Borrower also hereby authorizes Bank, upon a default, but without prior notice
to or demand upon Borrower and without prior opportunity of Borrower to be
heard, to institute an action for replevin, with or without bond as Bank may
elect, to obtain possession of any of the Collateral. In such action for
replevin, a copy of this Agreement verified by affidavit of Bank or sworn on
behalf of Bank shall constitute evidence of Bank’s right to possession of the
Collateral.     B.   Costs of Collection. Upon the occurrence of any default,
Bank shall be entitled to recover from Borrower reasonable attorneys’ fees, plus
court costs and other expenses which may be incurred by Bank in the enforcement
or attempted enforcement of its rights hereunder, whether against any third
party, Borrower, or any Other Obligor. Expenses recoverable from Borrower shall
(to the extent not prohibited by law) include costs of collection, including
such portion of Bank’s overhead as Bank shall allocate to collection and
enforcement of the Obligations in Bank’s sole but reasonable discretion,
salaries, out-of-pocket travel, living expenses and the hiring of agents,
consultants, accountants, or otherwise. All sums of money thus expended, and all
other monies expended by Bank to protect its interest in the Collateral
(including insurance, taxes or repairs) shall be repayable by Borrower to Bank
on demand, such repayment to be secured as provided in Paragraph III hereof.    
C.   Foreclosure. Upon the occurrence of any default, in addition to other
remedies provided under the Uniform Commercial Code, Bank at any time then or
thereafter, in its discretion, may lawfully enter any of Borrower’s premises or
the premises where the Collateral is located, and with or without judicial
process, lawfully remove, under Section 9-609 of the Uniform Commercial Code,
the Collateral or records thereof to such place as Bank may deem advisable, or
require Borrower to assemble and make any or all such Collateral available at
such reasonable place as Bank may direct, and realize upon (by public or private
sale or in any other manner) all or any part of the Collateral and, unless the
Collateral is perishable or threatens to decline speedily in value, or is of a
type customarily sold on a recognized market, Bank shall give Borrower, and
other parties entitled to notice, reasonable notice in writing before the sale
of the Collateral or any part thereof at public auction or private sale, in one
or more sales, at such price or prices, and upon such terms either for cash or
credit or future delivery as Bank may elect, and at any such public sale Bank
may bid for and become the purchaser of any or all of such Collateral; and/or
Bank may foreclose its security interest in the Collateral in any way permitted
by law. In connection with any notices to be given pursuant to this Paragraph
VII.C., it is agreed in all instances that five (5) business days notice
constitutes reasonable notice. Any such notice shall be deemed given when
delivered or deposited in the U.S. mail with first class postage. The net
proceeds of any such sale or sales and any amounts received in liquidation of
the Collateral, less all costs and expenses incurred in connection therewith,
including the costs of collection described in Paragraph VII.B above and, at the
option of Bank or as required by law, less any prior lien claims, shall be
applied against the Obligations in the order that Bank in its sole discretion
shall decide, and Borrower or other party entitled thereto shall be entitled to
any surplus resulting therefrom. No action taken by Bank pursuant hereto shall
affect Borrower’s continuing liability to Bank for any deficiency remaining
after any foreclosure. It is mutually agreed that it is commercially reasonable
for Bank to disclaim all warranties which arise with respect to the disposition
of the Collateral.     D.   Redemption. The purchaser at any such sale shall
thereafter hold the Collateral absolutely free from any claim or right of
whatsoever kind including any equity of redemption of Borrower, and such demand,
notice or right in equity are hereby expressly waived and released by Borrower.

Page 9 of 13



--------------------------------------------------------------------------------



 



  E.   Offset. Upon the occurrence of any default, Bank is authorized to charge
the sum then due to Bank against any and all monies held by or on deposit with
Bank on account of Borrower or its affiliates, and to offset any amounts against
any demand or depository accounts which Borrower, or its affiliates, may have
with Bank and to enforce such other remedies as may be available at law or in
equity, without necessity of election.     F.   Alternative Remedies. Bank may
exercise its rights and remedies hereunder either alternatively or concurrently
with its rights under any and all other agreements between Bank and Borrower and
shall have the full right to realize upon all available Collateral, collecting
on the same or instituting proceedings in connection therewith, until Bank
receives payment in full of all amounts owing to Bank under any of its
agreements with Borrower, including principal, interest, costs and expenses, and
costs of enforcement or attempted enforcement of this or any other agreement
among or between Bank and Borrower or any Other Obligors. Bank shall be under no
obligation to pursue Bank’s rights against any Other Obligor or any of the
collateral of any Other Obligor securing any of the Obligations before pursuing
Bank’s rights against Borrower, or the Collateral.

VIII.GENERAL PROVISIONS

  A.   Continuity and Termination. This Agreement shall become effective
immediately and remain in effect so long as any of the Obligations are
outstanding and unpaid, provided that the security interests hereunder shall
continue in full force and effect and are noncancellable by Borrower prior to
the termination of this Agreement. This Agreement may be terminated by Borrower
upon actual delivery of written notice to Bank of such intention, and payment in
full of all then existing Obligations; provided, however, that such notice and
payment shall in no way affect, and this Agreement shall remain fully operative
with respect to, any Obligations (including contingent Obligations), or
commitments which may become Obligations, entered into between Borrower and Bank
prior to receipt of such notice or payment, whichever is later.     B.   Right
of Bank to Act with Respect to Other Obligors and Collateral. Borrower hereby
assents to any and all terms and agreements between Bank and any Other Obligor,
and all amendments and modifications thereof, whether presently existing or
hereafter made and whether oral or in writing. Bank may, without compromising,
impairing, diminishing, or in any way releasing Borrower from the Obligations
and without notifying or obtaining the prior approval of Borrower, at any time
or from time to time: (i) waive or excuse any default by any Other Obligor, or
delay in the exercise by Bank of any or all of Bank’s rights or remedies with
respect to such default; (ii) grant extensions of time for payment or
performance by any Other Obligor; (iii) release, substitute, exchange,
surrender, or add collateral of any Other Obligor, or waive, release, or
subordinate, in whole or in part, any lien or security interest held by Bank on
any real or personal property securing payment or performance, in whole or in
part, of the obligations of any Other Obligor; (iv) release any Other Obligor;
(v) apply payments made by any Other Obligor, to any sums owed by any Other
Obligor to Bank, in any order or manner, or to any specific account or accounts,
as Bank may elect; and (vi) modify, change, renew, extend, or amend, in any
respect Bank’s agreement with any Other Obligor, or any document, instrument, or
writing, embodying, or reflecting the same.     C.   Waivers By Borrower.
Borrower waives: (i) any and all notices whatsoever with respect to this
Agreement or with respect to any of the obligations of any Other Obligor to
Bank, including, but not limited to, notice of: (a) Bank’s acceptance hereof or
Bank’s intention to act, or Bank’s action, in reliance hereon; (b) the present
existence or future incurring of any of the obligations of any Other Obligor to
Bank or any terms or amounts thereof or any change therein; (c) any default by
any Other Obligor; and (d) the obtaining or release of any guaranty or surety
agreement, pledge, assignment, or other security for any of the obligations of
any Other Obligor to Bank; (ii) presentment and demand for payment of any sum
due from any Other Obligor and protest of nonpayment; (iii) demand for
performance by any Other Obligor; and (iv) defenses based on suretyship or
impairment of collateral.     D.   Information Concerning Collateral or Other
Obligors. Bank shall have no present or future duty or obligation to discover or
to disclose to Borrower any information, financial or otherwise, concerning any
Other Obligor or any collateral securing the Obligations. Borrower waives any
right to claim or assert any such duty or obligation on the part of Bank.
Borrower agrees to obtain all information which Borrower considers appropriate
or relevant to this Agreement from sources other than Bank and to become and
remain at all times current and continuously apprised of all information
concerning Other Obligors and any Collateral which is material and relevant to
the Obligations of Borrower under this Agreement.     E.   Other Documents. The
Obligations are or shall be evidenced by notes, guaranties, addenda or other
documents which are separate agreements and may be negotiated by Bank without
releasing Borrower, any Collateral or any Other Obligor. Without limitation of
the foregoing, Borrower may have executed and delivered to Bank a Formula
Advance Addendum, a Reporting Requirements Addendum and/or a Financial Covenants
Addendum which modify and supplement this Agreement and Borrower’s obligations
hereunder. This Agreement specifically incorporates by reference all of the
language and provisions of such notes, guaranties, addenda or other documents.
Borrower consents to any extension of time of payment of any Obligations. If
there is more than one Borrower or Other Obligor, the obligation of each of them
shall be primary, joint and several.     F.   Remedies Cumulative. All rights,
remedies and powers of Bank hereunder are irrevocable and cumulative, and not
alternative or exclusive, and shall be in addition to all other rights, remedies
and powers of Bank whether in or by any other instruments, agreements or any
laws, including, but not limited to, the Uniform Commercial Code, now existing
or hereafter enacted.     G.   Non-Waiver. No indulgence or delay on the part of
Bank in exercising any power, privilege or right hereunder or under any other
agreement executed by Borrower to Bank in connection herewith shall operate as a
waiver thereof. No single or partial exercise of any power, privilege or right
shall preclude other or further exercise thereof, or the exercise of any other
power, privilege or right.     H.   Governing Law; Severability. This Agreement
shall be construed and governed by the laws of the State of Maryland, If any
part of this Agreement shall be adjudged invalid or unenforceable as of any term
of court, then such partial invalidity or unenforceability shall not cause the
remainder of this Agreement to be or become invalid or unenforceable, and if a
provision hereof is held invalid or unenforceable in one or more of its
applications, that provision shall remain in effect in all valid or enforceable
applications that are severable from the invalid or unenforceable application or
applications.

Page 10 of 13



--------------------------------------------------------------------------------



 



  I.   Litigation. In the event of any litigation with respect to this
Agreement, the promissory note(s) or other agreements evidencing and securing
the Obligations, the Collateral, or any other document or agreement applicable
thereto, Borrower waives all defenses (including the defense of statute of
limitations). Borrower consents to the jurisdiction and venue of the courts of
any county or city in the State of Maryland and to the jurisdiction and venue of
the United States District Court for the District of Maryland in any action or
judicial proceeding brought to enforce, construe or interpret this Agreement.  
  J.   Construction. All accounting terms not otherwise defined in this
Agreement shall be interpreted in accordance with G.A.A.P. The captions are
inserted only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Agreement nor the intent of any provision
thereof. If this Agreement is signed by two or more parties as Borrowers, the
term “Borrower” shall mean each and every party signing this Agreement as a
Borrower. The use of singular herein may also refer to the plural, and vice
versa, and the use of the neuter or any gender shall be applicable to any other
gender or the neuter.     K.   Assignment. None of the parties shall be bound by
any assignment not expressed in writing. This Agreement shall inure to and be
binding upon the heirs, personal representatives, successors, and assigns of
Borrower and Bank, and the terms “Borrower” and “Bank” shall include and mean,
respectively, the successors and assigns of Borrower and Bank.     L.   Time.
Time is of the essence of all Obligations.     M.   Joint And Several
Obligations. In the event there is more than one Borrower hereunder, all
obligations and liabilities under this Agreement shall be joint and several
obligations and liabilities of each Borrower. In addition, all covenants and
agreements of Borrower hereunder shall be applicable to each Borrower
individually and all Borrowers collectively. The occurrence of any event or
occurrence set forth herein as a default to any one Borrower shall constitute a
default under this Agreement as to all Borrowers.     N.   Notices. Any notice
or demand required or permitted by or in connection with this Agreement or any
other loan document shall be in writing and shall be made by hand delivery, by
Federal Express or other similar overnight delivery service, or by certified
mail, unrestricted delivery, return receipt requested, postage prepaid,
addressed to the respective parties at the appropriate address set forth on the
signature page hereof or to such other address as may be hereafter specified by
written notice by the respective parties. Notice shall be considered given as of
the date of facsimile or hand delivery, one (1) calendar day after delivery to
Federal Express or similar overnight delivery service, or three (3) calendar
days after the date of mailing, independent of the date of actual delivery or
whether delivery is ever in fact made, as the case may be, provided the giver of
notice can establish the fact that notice was given as provided herein. If
notice is tendered pursuant to the provisions of this section and is refused by
the intended recipient thereof, the notice, nevertheless, shall be considered to
have been given and shall be effective as of the date herein provided.
Notwithstanding anything to the contrary, all notices and demands for payment
from the holder actually received in writing by Borrower shall be considered to
be effective upon the receipt thereof by Borrower regardless of the procedure or
method utilized to accomplish delivery thereof to Borrower.

IX. ADDITIONAL COVENANTS

  A.   Primary Depository. As long as this Agreement or any other credit
agreement between Borrower and Bank remains in effect, Borrower shall make Bank
its primary depository and cash management financial institution. All of
Borrower’s Operating accounts shall provide for automatic payments of interest,
late charges and service charges.

X. ADDRESSES

         
 
  Address of Chief Executive Office of Borrower:   5250 Cherokee Avenue
 
      Alexandria, Virginia 22312
 
      Telephone: 703-658-2416
 
  Address of Location of Books and Records
Relating to Collateral:   5250 Cherokee Avenue
 
      Alexandria, Virginia 22312
 
      Telephone: 703-658-2416

XI.   Waiver of Trial by Jury. Borrower and Bank agree that any suit, action, or
proceeding, whether claim or counterclaim, brought or instituted by or against
either party hereto or any successor or assign of either party on or with
respect to this Agreement or any other Loan document or which in any relates,
directly or indirectly, to the Obligations or any event, transaction or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury. BORROWER AND BANK HEREBY EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. Borrower and Bank acknowledge and
agree that this provision is a specific and material aspect of this Agreement
between the parties and that Bank would not extend the Loan to Borrower if this
waiver of jury trial provision were not a part of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 11 of 13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed this Agreement under seal as of the day and year first above written at
Baltimore, Maryland.
WITNESS OR ATTEST*:
*Note: Attestation of a corporate officer’s capacity to sign by another
corporate officer is required in all corporate transactions.

                  HALIFAX CORPORATION
 
           
 
(Signature)
  By:       (SEAL)
 
           
 
      Joseph Sciacca    
 
      Chief Financial Officer    
 
                HALIFAX ENGINEERING, INC.
 
           
 
(Signature)
  By:       (SEAL)
 
           
 
      Joseph Sciacca    
 
      Vice President, Secretary and Treasurer    
 
                MICROSERV LLC
 
           
 
(Signature)
  By:       (SEAL)
 
           
 
      Joseph Sciacca    
 
      Vice President, Secretary and Treasurer    
 
                HALIFAX ALPHANATIONAL ACQUISITION, INC.
 
           
 
(Signature)
  By:       (SEAL)
 
           
 
      Joseph Sciacca    
 
      Vice President, Secretary and Treasurer    
 
                5250 Cherokee Avenue     Alexandria, Virginia 22312    
Telephone: 703-658-2416     Facsimile: 703-658-2478     Federal Tax
Identification No. 54-0829246
 
                ACCEPTED AT FALLS CHURCH, VIRGINIA, AS OF THE DATE HEREOF:
PROVIDENT BANK
 
           
 
  By:       (SEAL)
 
           
 
      E. Gaye Boyette    
 
      Senior Vice President    

Page 12 of 13



--------------------------------------------------------------------------------



 



EXHIBIT A
LOCATIONS OF BOOKS, RECORDS AND COLLATERAL

Page 13 of 13